Title: From Benjamin Franklin to William Parsons, 5 December 1755
From: Franklin, Benjamin
To: Parsons, William


Dear Sir
Philada. Dec. 5. 1755
I receiv’d your Favour of Nov. 25. and take this first Opportunity of acquainting you, that an Act is past granting £60,000 chiefly for the Defence of the Province, and is to be dispos’d of for that purpose by 7 Persons, viz. I. Norris, Ja. Hamilton, J. Mifflin, Jos. Fox, Evan Morgan, Jno. Hughes, and your old Friend. We meet every Day, Sundays not excepted, and have a good Agreement with the Governor. 300 Men are ordered to be immediately raised on pay, to range the Frontiers, and Blockhouses for Stages to be erected at proper Distances and garrison’d. So that I hope in a little Time to see things in a better Posture. A Militia Act is also pass’d, of which, if People are but well dispos’d, a good Use may be made, and Bodies of Men be ready on any Occasion to assist and support the Rangers. All Party laid aside, let you and I use our Influence to carry this Act into Execution.

I received also your Letter of the 27th relating the Unhappy Affair at Gnadenhüt, and desiring Arms. I have accordingly procur’d and sent up by a Waggon to one George Overpack’s, A Chest of Arms, containing 50, and 5 Loose, in all 55, of which 25 are for Eastown, and 30 to be dispos’d of to such Persons nearest Danger on the Frontiers, who are without Arms and unable to buy, as yourself, with Messrs. Atkins and Martin may judge most proper: letting all know, that the Arms are only lent, for their Defence; that they belong to the Publick and must be held forthcoming when the Government shall demand them; for which each Man should give his Note. By the same Waggon we send 35 Guns for Lehi Township, and 10 for Bethlehem to the Moravian Brethren, which make in all 100; with which goes 100 wt. of Gunpowder, and 400 lb. Lead; so there should be 1 lb. Powder and 4 lb. Lead divided to each Gun. Who brought your last Letter to me, I know not, it being left at my House. You mention sending a Waggon, and I daily expected to see the Waggoner, but he never call’d on me for an Answer. Please to let me know by a Line when you have receiv’d what is sent. I am Your affectionate Friend and humble Servant
B Franklin
 Addressed: To / Wm. Parsons Esqr / Eastown / per favour of Mr Hayes
Endorsed: Mr. Franklin. No. 1 5th. Decr. 1755 recd. 8th. do.